The learned justice charged the jury, that this was one of a class of cases for which the law allowed what are called aggravated damages, that is, damages beyond and in no way measured by any proof of actual pecuniary loss or injury. By this I understand, that the jury were told, that in this class of actions, as in libel, slander, seduction, criminal conversation,c., they were at liberty to give what are termed punitive damages, as distinguished from compensatory damages, that is, damages by way of punishment to the defendant, beyond what would fully compensate the plaintiff for the loss occasioned by the wrongful act of the defendant. This part of the charge thus understood, was in conformity with the decisions of this court inKeezeler v. Thompson, referred to, and reäffirmed in Hunt
v. Bennett (19 N.Y., 173), and therefore the exception to it must be overruled. Damages in these actions, sometimes called vindictive, may be enhanced by such facts and circumstances as aggravate the injury itself. Circumstances under which an offence is committed, or a wrong done, may increase the real injury by adding to the indignity and contumely, increasing the mental agony, and bringing public disgrace and consequent loss of reputation upon the *Page 254 
injured party. Such acts may directly increase and aggravate the positive injury sustained by the injured party, and may very properly enhance the damages which a jury may award. This action was tried upon the principles of the cases cited, and the theory that the damages were not limited by the actual loss or injury to the plaintiff, but were discretionary, that is, that the jury, in their discretion, might in the assessment of the damages, punish the defendant for the injury done. Of course this discretion was not understood by the court or jury to be an arbitrary discretion, but a discretion to be exercised in reference to the facts proved and the circumstances attending the injury complained of. If the abandonment of the plaintiff by the defendant, was wanton and ruthless, and so accomplished as to manifest an intent unnecessarily to would her feelings, injure her reputation, and destroy her future prospects, all the circumstances showing the defendant to have been influenced by bad motives, then the largest measure of damages, not only by way of compensation to the plaintiff but, under the rule, by way of punishment to the defendant, were proper. If, on the contrary, the breach of promise was occasioned by a change of circumstances, which, without legally justifying, took from the abandonment all its character of cruelty and wantonness, and the defendant in withdrawing from his engagement, was tender of the feelings and reputation of the plaintiff, and so accomplished his purpose as to leave no stain upon her reputation, and do the least injury to her feelings and future prospects, it would be a case for compensatory damages merely. And so the just measure of damages may be varied by every shade and variety of circumstances between the two extremes, and hence every circumstance which can characterize the transaction, or throw light upon the acts and the motives of the actors is admissible in evidence.
It is not like an action upon a promissory note, where, the breach of promise being proved, the damages are fixed and certain, but the circumstances or the motives of the breach affect the damages. Every circumstance attending the breaking off of the engagement becomes a part of the res gestæ. *Page 255 
The reasons which were operative and influential with the defendant are material, so far as they can be ascertained; and whether they are such as, tending to show a willingness to trifle with the contract and with the rights of the plaintiff, should enhance the damages, or, on the contrary, showing a motive consistent with any just appreciation of and regard for his duties, should confine the damages within the limit of a just compensation, will always be for the jury to determine.
The cause was left to the jury, withdrawing from them all that the defendant had said in conversations elicited by the plaintiff, as to the reason for his refusal to keep his promise, as a wanton and unexplained breach of promise, and necessarily an aggravated breach of promise deserving punishment. Had the defendant, by his declarations, shown a wicked mind in the transaction, it is evident that they would very properly have been submitted to the jury further to enhance the damages. (2 Greenl. Ev., §§ 266, 267; Mayne on Dam., 282.) It would seem to follow, that, when the refusal, as proved by the plaintiff, is accompanied with remarks and declarations doing ample justice to the plaintiff, and taking from the act the sting and injury, so far as kind feelings and good motives can take from a wrong act its sting and lessen its capacity to injure, such declarations should be submitted to the jury in mitigation of damages. The judge erred, I think, in instructing the jury that, so far as such declarations had been proved, they were not at liberty to consider them, to lessen their verdict. But the defendant offered to prove that the declarations were true, to wit, that his mother was strenuously opposed to the marriage with the plaintiff, and that he yielded to this parental opposition. This was excluded; and in this, I think, the learned justice also erred. It certainly was no bar to the action, and did not tend to reduce the damages below that amount which would compensate her most fully for all the loss sustained by her in reputation, anticipated future settlement in life, and mental and bodily suffering; but it did tend to mitigate the damages, so far as they might be aggravated or punitive. Evidence of this character was admitted in Irvina *Page 256 
v. Greenwood (1 C.  P., 350), and in McKee v. Nelson (4 Cow., 355); and no intimation is found anywhere that it was improperly admitted, although the case first mentioned is cited in 1 Parsons on Contracts, 553, and it is plainly to be inferred that the ruling of the circuit judge in McKee v. Nelson was fully approved by the Supreme Court. To say that the plaintiff may enhance or aggravate the damages by proof of the circumstances attending the commission of the wrong, and that the like circumstances may not be given on evidence in mitigation, or rather in the prevention of punitive damages, when the jury may, in their discretion, allow punitive damages for an unexplained injury of this character, is not only unjust, but unreasonable. The law does not so unreasonably deprive one party of the benefit of facts which it gives to the other.
The judgment must be reversed and a new trial granted; costs to abide the event.
SELDEN, Ch. J., DENIO, SUTHERLAND, and SMITH, Js., concurred.